                            Case 3:19-cv-00072-AJB-LL Document 1-1 Filed 01/10/19 PageID.9 Page 1 of 4
                                                        Exhibit A to the Complaint
Location: San Diego, CA                                                                               IP Address: 70.95.164.134
Total Works Infringed: 54                                                                             ISP: Spectrum
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           7F1ADE8C086DB800E961EE224AF25214C57B441E    Blacked             11/08/2018   11/06/2018        11/25/2018       PA0002136603
                                                                             17:24:29
 2           05A7B52E88CC9418AD100770A8B91C7FCBB1C243    Blacked Raw         04/23/2018   04/22/2018        05/24/2018       PA0002101381
                                                                             02:24:59
 3           0616906E5B0D445A8FB469D45908C91D24F6CD2F    Blacked             09/27/2018   09/27/2018        11/01/2018       PA0002143428
                                                                             22:33:57
 4           0656C892D1762E5E78F02BE5114397590D97FB63    Vixen               10/07/2018   10/06/2018        11/01/2018       PA0002141493
                                                                             16:59:42
 5           0EBF18AC0E79280489EE94DC96271771D8C0F973    Blacked             10/30/2018   10/27/2018        12/09/2018       17210230762
                                                                             03:51:46
 6           1096CDDF4898046E37BF746EF1CBCCE9F23F5411    Tushy               07/30/2018   03/12/2018        04/17/2018       PA0002116754
                                                                             06:16:32
 7           11A0ED6FD01787382313B9E73EF5E1E248723ADB    Tushy               08/08/2018   07/25/2018        09/05/2018       PA0002134601
                                                                             04:12:12
 8           20BE11C2502D5A25646B7110C3B3EBBB91DA5D2A    Blacked Raw         09/25/2018   09/24/2018        11/01/2018       PA0002143418
                                                                             00:00:49
 9           24197D1FFAF2A799F965BE76E8D26D97D883A348    Blacked             10/15/2018   10/12/2018        10/28/2018       PA0002130455
                                                                             04:08:50
 10          2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8    Blacked Raw         08/10/2018   08/10/2018        09/05/2018       PA0002135668
                                                                             18:27:13
 11          2D6F36D003DA3969AF34BB1FBC54C26CAFF938E1    Blacked             09/13/2018   09/12/2018        11/01/2018       PA0002143426
                                                                             02:26:11
 12          303AA83349BCEE7961EA7089C245D7431040E54A    Blacked Raw         08/31/2018   08/30/2018        10/16/2018       PA0002127777
                                                                             02:31:13
 13          32849B7309C970D52DDAC8057008EF5F5E3004DB    Vixen               10/21/2018   10/21/2018        11/25/2018       PA0002136633
                                                                             20:47:36
 14          352D8D6F68451DBAD94635B8E4343E8D1632C261    Blacked Raw         10/21/2018   10/19/2018        11/25/2018       PA0002136715
                                                                             01:40:10
 15          3BF616A8556DA6801124C26EA864439649D28569    Vixen               08/18/2018   08/17/2018        09/01/2018       PA0002119582
                                                                             03:01:27
 16          3F4C0253E2228A9EDE1621364527323DE26F2BE0    Blacked             08/09/2018   08/08/2018        09/01/2018       PA0002119598
                                                                             01:33:33
                   Case 3:19-cv-00072-AJB-LL Document 1-1 Filed 01/10/19 PageID.10 Page 2 of 4
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     46C33809F29D369890E47CA507558A0C95D4D4B3   Blacked       10/07/2018   10/07/2018   10/16/2018      PA0002127790
                                                                21:07:25
18     47EC9147F70B7996279104C18914B3F8B4C2D403   Vixen         10/30/2018   10/26/2018   12/09/2018      17210310412
                                                                04:21:04
19     5607FB237E5FA3E5BA620D154F1EF59EA5754FAC   Blacked Raw   09/20/2018   09/19/2018   11/01/2018      PA0002143420
                                                                02:25:40
20     58EC41C70988B6CE018C5B2C01B0FCEEFA14FE7E   Blacked       06/11/2018   05/30/2018   07/14/2018      PA0002131762
                                                                00:28:54
21     59E3177605E126975D3EFD1D354C228B7D3751BA   Blacked       07/16/2018   07/14/2018   08/07/2018      PA0002131895
                                                                03:30:52
22     69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2   Blacked Raw   09/10/2018   09/09/2018   10/16/2018      PA0002127792
                                                                04:02:34
23     6A077F909D299C10D7835B781958667FBDAB2D3F   Vixen         09/14/2018   09/14/2018   11/01/2018      PA0002143437
                                                                19:42:03
24     6FAEC06702D299A0953DDB78138E36423343C8CC   Blacked       09/22/2018   09/22/2018   11/01/2018      PA0002143419
                                                                21:48:44
25     702122D55FF1CED7D1BCB2D27577AFA74AB6A20A   Blacked       11/02/2018   11/01/2018   11/25/2018      PA0002136644
                                                                03:09:24
26     7292082365DE0740E29D2062A581836D4D3084D0   Blacked Raw   10/10/2018   10/09/2018   11/01/2018      PA0002143427
                                                                03:31:50
27     771BFBA9DA574E9C91CE9B46506ED89362ED6DB7   Vixen         07/01/2018   06/18/2018   07/14/2018      PA0002128072
                                                                01:51:40
28     77DC05DFAED662EFC304D79E72453C50FF4FD553   Vixen         11/06/2018   11/05/2018   11/25/2018      PA0002136632
                                                                04:04:34
29     77F6638FA47EB0E7B3275180409C805C7A6AA7BD   Blacked       10/18/2018   10/17/2018   10/28/2018      PA0002130456
                                                                02:42:50
30     785A6EA8AC73F22172110D99507392A6C6916D7B   Vixen         10/03/2018   10/01/2018   11/01/2018      PA0002143421
                                                                04:38:01
31     7A1551B9C87003EB6002EC500FBE59AAF1A921E3   Vixen         05/01/2018   04/24/2018   06/19/2018      PA0002126671
                                                                04:19:52
32     7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE   Blacked Raw   10/25/2018   10/24/2018   11/25/2018      PA0002137640
                                                                03:05:06
33     87B8B690CA170CEBEA67BF5FD44E2EA98D37CD35   Vixen         08/28/2018   08/27/2018   10/16/2018      PA0002127789
                                                                01:13:04
34     88F141141A30BFF7CE73552E3E170D8D0E470CBF   Blacked Raw   10/05/2018   10/04/2018   10/16/2018      PA0002127787
                                                                01:21:58
                  Case 3:19-cv-00072-AJB-LL Document 1-1 Filed 01/10/19 PageID.11 Page 3 of 4
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     8A6AAA22A539A360EA9BECDB37E827DDCB9E3963 Vixen           07/10/2018   07/08/2018   07/26/2018      PA0002112152
                                                                05:01:27
36     8B8DEE500ECB007329A8BDFE4876DF06B5568238   Blacked       04/10/2018   04/10/2018   05/23/2018      PA0002101304
                                                                19:07:26
37     9A00DC56773A2DAF8A9BFE17C2984A51122FB78E   Blacked       09/19/2018   09/17/2018   10/16/2018      PA0002127778
                                                                03:05:03
38     9B11F6F01AE25C3AD8319CA63E97AC9FC9168534   Vixen         08/02/2018   08/02/2018   09/01/2018      PA0002119574
                                                                23:08:12
39     9BB8256558E7C3FF27AA139F23401B45323454A7   Blacked       06/11/2018   05/15/2018   06/19/2018      PA0002126654
                                                                00:48:17
40     A6D8D1095105A2B456C744EE3C3CCF28E3E52E59   Blacked Raw   07/27/2018   07/26/2018   09/01/2018      PA0002119594
                                                                02:21:20
41     A89525172FC31E96791A5091366B3B562DA0B84A   Blacked Raw   08/17/2018   08/15/2018   09/01/2018      PA0002119585
                                                                06:56:37
42     AB0416D3D467A65588B4A56A193171F584F1CFB1   Blacked       07/01/2018   06/14/2018   07/14/2018      PA0002130452
                                                                05:46:35
43     AE018081CC4330DF8B60E8A2FAC0D579A38C985A   Vixen         08/23/2018   08/22/2018   09/05/2018      PA0002135676
                                                                04:40:28
44     B2FD66E2AC3041F5BC1B47E10AB19BFE17034FE9   Blacked Raw   04/13/2018   04/12/2018   06/18/2018      PA0002126637
                                                                05:00:41
45     C0892F5A35C6C4F1739F8DE541C56F9CCAE8D846   Blacked       08/29/2018   08/28/2018   10/16/2018      PA0002127773
                                                                03:10:50
46     C380F80EE6E70EE3D61A49487A5DF7BC3F58DE0E   Blacked Raw   09/29/2018   09/29/2018   11/01/2018      PA0002143425
                                                                21:14:59
47     C4D547831620292BAA2C18F6B30D7D0228151536   Blacked Raw   08/01/2018   07/31/2018   09/05/2018      PA0002134603
                                                                00:06:11
48     C5C313D67B34AFCA724EF2281977F37088FD7FA1   Blacked       06/11/2018   05/20/2018   07/14/2018      PA0002128469
                                                                00:58:08
49     CD697A3549A0F9C1A1B30D3FE01F50E6F82FA365   Blacked       08/18/2018   04/15/2018   05/23/2018      PA0002101306
                                                                07:37:22
50     D852FA52B433E33281CD4D63EF0F9B59CEF29B62   Blacked Raw   09/14/2018   09/14/2018   11/01/2018      PA0002143423
                                                                19:48:49
51     D8D7AA43D1F211B5C0E6AB6C3FA34FB34CB16036   Blacked Raw   06/30/2018   06/21/2018   07/26/2018      PA0002112156
                                                                05:39:59
52     F32C31E4B99A1FD318098B5330FCF39BC3CAA4F3   Blacked       03/27/2018   03/26/2018   04/12/2018      PA0002091525
                                                                03:46:42
                   Case 3:19-cv-00072-AJB-LL Document 1-1 Filed 01/10/19 PageID.12 Page 4 of 4
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     F518524A3E8B5819DB451A88F725D979F728EC34   Vixen         08/14/2018   08/12/2018   09/01/2018      PA0002119680
                                                                04:59:32
54     FE14ADE82FF2485EC91596EA5FFA5176B048BE2B   Blacked Raw   07/22/2018   07/21/2018   09/01/2018      PA0002119592
                                                                00:59:03
